John Doe and Jane Doe,
                                                                        Individually and as Next
                                                                           Friends of XXX, a



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 18, 2015

                                       No. 04-15-00673-CV

                            USAA TEXAS LLOYD’S COMPANY,
                                      Appellant

                                                 v.

          John DOE and Jane Doe, Individually and as Next Friends of XXX, a Minor,
                                        Appellees

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 392757
                          Honorable Walden Shelton, Judge Presiding


                                          ORDER
        This court routinely examines the clerk’s record to determine our jurisdiction over newly-
filed appeals. After examining the clerk’s record in this case, we issued a show cause order
questioning our jurisdiction over this appeal because it appeared, based on the stamp placed on
appellant’s notice of appeal by the trial court clerk, that appellant’s notice of appeal was
untimely filed. Although the notice of appeal appeared to be untimely, it also appeared that it
was filed within the fifteen-day grace period allowed by Rule 26.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 26.3. We, therefore, gave appellant an opportunity to
file a response and offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26).

        On December 15, 2015, appellant filed a response to our show cause order. In its
response, appellant states that its notice of appeal was timely filed because it was delivered to its
counsel’s electronic service provider in a timely manner. Furthermore, attached to appellant’s
response is documentation establishing that appellant’s notice of appeal was in fact filed in a
timely manner. See TEX. R. APP. P. 9.2 (providing that, as a general rule, an electronically filed
document is deemed filed when transmitted to the filing party’s electronic service provider). In
light of the documentation provided, we conclude that appellant’s notice of appeal was timely
filed.
      Our previous order suspending all appellate deadlines in this appeal is LIFTED.
Appellant’s brief is due thirty days from the date of this order.



                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court